Exhibit CERTIFICATE OF CHIEF EXECUTIVE OFFICER AND ACTING PRINCIPAL FINANCIAL OFFICER OF QUANTUM ENERGY INC. I, Sharon Farris, President, Chief Executive Officer and Acting Principal Financial Officer of Quantum Energy Inc. (the “Company”), hereby certify that, to the best of my knowledge, the quarterly report of the Company on Form 10-Q for the quarter ended May 31, 2009 (the “Report”): a. complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b. the information contained in the Report fairly presents, in all material respects, the financial condition of the Company at May 31, 2009, and the results of the Company’s operations for the quarter ended May 31, 2009. Date:July 24, 2009 /s/ Sharon Farris Sharon Farris President, Chief Executive Officer and Acting Principal Financial Officer
